DETAILED ACTION
Claim(s) 1-18 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2019 is being considered by the examiner.
Claim Objections
Claims 17 and 18 are objected to because of the following minor informalities:  
Claim 17, line 5 reads “presence of absence of alcohol drinking”, however, it should read “presence or absence of alcohol drinking”; and
Claim 18, line 5 reads “presence of absence of alcohol drinking”, however, it should read “presence or absence of alcohol drinking”.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“sugar-content estimating section”; and
“alcohol-drinking determining section”; and
“exercise determining section”
in at least claims 1, 2, and 3.

“the control device is a processing device such as a CPU…”, as set forth in para. [0027]; and
“determines presence or absence of alcohol drinking by the activity meter and the pulse meter”, as set forth in para. [0054]; and
“an acceleration sensor” as set forth in para. [0063]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-9, and 12 recite the limitation "the blood glucose level". In light of the specification, there is insufficient antecedent basis for this limitation in the claim, because it fails to inform, with reasonable certainty, if “the blood glucose level” is referring to “a plurality of blood glucose levels”. For the purposes of examination and compact prosecution, the two limitations are being interpreted as the same element and it is suggested that “the blood glucose level” should read “the plurality of blood glucose levels”. 
Claims 2-4 and 10 recite the limitation "the sugar content". In light of the specification, there is insufficient antecedent basis for this limitation in the claim, because it fails to inform, with reasonable certainty, if “sugar content” is referring to “ingested sugar content”. For the purposes of examination and compact prosecution, the two limitations are being interpreted as the same element and it is suggested that “the sugar content” should read “the ingested sugar content”. 
Claim 9 recites the limitation "a control device" twice in lines 1-2 and line 5. In light of the specification, it fails to inform, with reasonable certainty, if the limitations are referring to the same element or different elements. For the purposes of examination, the two limitations are being interpreted as the same element. 
Claim 14 recites the limitation "a blood glucose level" in line 5 and “a plurality of blood glucose levels” in lines 7-8.  In light of the specification, it fails to inform, with reasonable certainty, if the limitations are referring to the same element or different elements. For the purposes of examination, the two limitations are being interpreted as the same element. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 further introduces an exercise determining section, however, the exercise determining section fails to further limit the exercise determining section introduced in Claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claim 8 is also rejected due to its dependence from Claim 4. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-18 fall within a statutory category. The 
The claims recite acquiring blood glucose levels over a period of time, calculating a change in the blood glucose levels due to ingestion, a storage device to store reference information, and estimating the sugar content due to ingestion of food. The dependent claims further recite an alcohol-drinking determining section, an exercising determining section, and determining a start point of ingestion of food from the blood glucose data. 
The limitations of acquiring blood glucose data, calculating a change in the blood glucose data, storing reference information, and estimating the sugar content due to ingestion, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and data gathering elements. Other than reciting generic computer components like “information acquiring section”, “storage device”, and “sugar-content estimating section”, nothing in the claim precludes the steps from practically being performed in the mind. For example, a user can acquire blood glucose measurements over a period of time from blood glucose device and calculate a change in blood glucose levels due to the ingestion of food, store reference information in the mind, and estimate the ingested sugar content due to the ingestion of food in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
The judicial exceptions of estimating a sugar content of ingested food is not integrated into a practical application. In particular, the claims recite the additional elements of an alcohol-
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integrated of the abstract idea into a practical application, the additional elements of generic computer elements to collect and store data amounts to no more than data gathering and mere instructions to apply the judicial exception. Instructions to apply a judicial exception cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-9, and 14-16 is/are rejected(a)(1) as being anticipated by Emmanuel DeVries (Pub. No. US 2016/0262707), hereinafter referred to as DeVries.
The claims are generally directed towards an organism analyzing apparatus and a method for an organism analyzing apparatus, wherein the apparatus and method comprises an information acquiring section configured to acquire a plurality of blood glucose levels; a storage device configured to store reference information representing a relation between the amount of change in the blood glucose level and ingested sugar content; and a sugar-content estimating section configured to estimate the ingested sugar content due to the ingestion using the amount of change in the blood glucose level and the reference information.
Regarding Claim 1, DeVries discloses an organism analyzing apparatus (Abstract, “monitoring device”) comprising: 
an information acquiring section configured to acquire a plurality of blood glucose levels in a time sequence measured by a blood-glucose measuring instrument (Fig. 6, element 52, “blood glucose sensor” and para. [0060], “the blood glucose data can be in the form of blood glucose concentrations for a given time…”) and calculate, based on the time sequence of the blood glucose level, an amount of change in the blood glucose level due to ingestion of an organism (Fig. 14 and para. [0068], “incremental area under the curve (IAUC) can be calculated as the area under the curve of the blood glucose concentration with respect to time, with the baseline (“pre-meal”) blood glucose concentration subtracted, for the about 2 hour period of time following the start of a meal”); 
a storage device (Fig. 6, element 56, “processing circuitry”) configured to store reference information representing a relation between the amount of change in the blood glucose level and ingested sugar content (para. [0068], “the IAUC can be calculated with respect 
and a sugar-content estimating section (Fig. 16, element 222, “calculate mass of carbohydrates intake”) configured to estimate the ingested sugar content due to the ingestion using the amount of change in the blood glucose level and the reference information (Fig. 16, element 216, “receive meal starting time and blood glucose sensor data for a meal”, para. [0064], “block 222 of Fig. 16 uses the processing circuitry to calculate the mass of carbohydrates [sugars] intake”, and paras. [0055 and 0072], “processing circuitry can be configured to calculate other nutrition-related metrics for example … a further breakdown for carbohydrates (for example … sugars … glucose-like sugars)”).
Regarding Claim 3, 
Regarding Claim 4, DeVries discloses the organism analyzing apparatus according to claim 3, further comprising an exercise determining section configured to determine presence or absence of exercise of the organism (Fig. 6, element 60, “physiological and/or environmental sensors” and para. [0113], “the portable monitoring device can monitor and/or calculate caloric expenditure (for example, … motion sensors or heart rate sensors)”), wherein the sugar-content estimating section estimates the sugar content according to a result of the determination by the exercise determining section (Fig. 6, element 56 and para. [0055], “processing circuitry can be configured to calculate nutrition-related metrics like calories categorized by macronutrient type, for example carbohydrates”).
Regarding Claim 5, DeVries discloses the organism analyzing apparatus according to claim 1, wherein the information acquiring section determines a start point of the ingestion from the plurality of blood glucose levels (Fig. 13, element 204 and para. [0061], “processing circuitry calculates an estimate of the starting time for a given meal”) and determines an amount of change in the blood glucose level based on the blood glucose level at the start point among the plurality of blood glucose levels (Fig. 14 and para. [0068], “IAUC can be calculated as the area under the curve of blood glucose concentration with respect to time, with the baseline (“pre-meal”) blood glucose concentration subtracted”).
Regarding Claim 7, DeVries discloses the organism analyzing apparatus according to claim 3, wherein the information acquiring section determines a start point of the ingestion from the plurality of blood glucose levels (Fig. 13, element 204 and para. [0061], “processing circuitry calculates an estimate of the starting time for a given meal”) and determines an amount of change in the blood glucose level based on the blood glucose level at the start point 
Regarding Claim 8, DeVries discloses the organism analyzing apparatus according to claim 4, wherein the information acquiring section determines a start point of the ingestion from the plurality of blood glucose levels (Fig. 13, element 204 and para. [0061], “processing circuitry calculates an estimate of the starting time for a given meal”) and determines an amount of change in the blood glucose level based on the blood glucose level at the start point among the plurality of blood glucose levels (Fig. 14 and para. [0068], “IAUC can be calculated as the area under the curve of blood glucose concentration with respect to time, with the baseline (“pre-meal”) blood glucose concentration subtracted”).
Regarding Claim 9, DeVries discloses a sugar-content estimating method conducted by a control device (Fig. 13), comprising: 
acquiring a plurality of blood glucose levels in a time 34sequence from a blood-glucose measuring instrument (Fig. 13, element 202, “receive blood glucose sensor data” and para. [0061], “processing circuitry receives the blood glucose data”); 
a control device (Fig. 6, element 56, “processing circuitry”) calculating, based on the plurality of blood glucose levels, an amount of change in the blood glucose level due to ingestion of an organism (Fig. 14 and para. [0068], “incremental area under the curve (IAUC) can be calculated as the area under the curve of the blood glucose concentration with respect to time, with the baseline (“pre-meal”) blood glucose concentration subtracted, for the about 2 hour period of time following the start of a meal”); 

Regarding Claim 14, DeVries discloses an organism analyzing apparatus (Abstract, “monitoring device”) comprising: 36an activity meter (Fig. 6, element 60, “physiological and/or environmental sensors”) configured to measure an activity amount of an organism (para. [0113], “portable monitoring device can monitor and/or calculate caloric expenditure”, for example by motion sensors or heart rate sensors); a blood-glucose measuring instrument configured to measure a blood glucose level of the organism (Fig. 6, element 52, “blood glucose sensor” and para. [0060], “the blood glucose data can be in the form of blood glucose concentrations for a given time…”); and a control device (Fig. 6, element 56, “processing circuitry”) configured to determine, based on the activity amount, presence or absence of exercise (para. [0113], “portable monitoring device can track, in combination of nutrition related metrics, other health related metrics”), acquire a plurality of blood glucose levels in a time sequence from the blood-glucose measuring instrument (para. [0060], “the blood glucose data can in the form of blood glucose concentrations for a given time…”), calculate, based on the plurality of blood glucose levels, an amount of change in the blood glucose level due to 
Regarding Claim 15, 
Regarding Claim 16, DeVries discloses the organism analyzing apparatus according to claim37 14, wherein the control device suspends the calculation of the ingested sugar content when determining based on the activity amount that the organism is exercising and executes the calculation of the ingested sugar content when determining that the organism is not exercising (para. [0113], “the portable monitoring device can track, in combination or in lieu of nutrition related metrics, other health related metrics … for example it can monitor caloric expenditure”. Other health related metrics can be measured instead of performing the caloric intake calculations, or the caloric intake calculations can be performed instead of monitoring caloric expenditure.) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 10-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmanuel DeVries (Pub. No. US 2016/0262707), hereinafter referred to as DeVries, in view of Takeuchi et al. (Pub. No. US 2011/0118987), hereinafter referred to as Takeuchi (cited in the IDS filed 04/12/2019). 
Regarding Claim 2, DeVries discloses the organism analyzing apparatus according to claim 1 and suggests but does not explicitly disclose an alcohol-drinking determining section.
DeVries suggest but does not explicitly discloses an alcohol-drinking determining section in Fig. 6, element 60, para. [0050], and para. [0113] of additional physiological and/or environmental sensors whose outputs are fed into the processing circuitry to determine a carbohydrate intake of a user. For example, motion sensors and heart rate sensors can be used in combination of the nutrition related metrics (para. [0113]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the additional physiological sensors of an activity meter and a pulse meter in order to determine if a user is in a drinking state by measuring the users heart rate and pulse rate and then estimate the ingested sugar content to arrive at the claimed invention.
In addition, Takeuchi teaches in an analogous field of endeavor of a blood sugar level estimating device due to the calorie intake of a user. Takeuchi teaches at Fig. 2, elements 114 and 116 and para. [0044] of an activity meter and a pulse meter that are used to determine a predictive change in a blood sugar level based on the calorie consumption of the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by DeVries with the teachings of Takeuchi 
Regarding Claim 6, modified DeVries discloses the organism analyzing apparatus according to claim 2, wherein the information acquiring section determines a start point of the ingestion from the plurality of blood glucose levels (Fig. 13, element 204 and para. [0061], “processing circuitry calculates an estimate of the starting time for a given meal”) and determines an amount of change in the blood glucose level based on the blood glucose level at the start point among the plurality of blood glucose levels (Fig. 14 and para. [0068], “IAUC can be calculated as the area under the curve of blood glucose concentration with respect to time, with the baseline (“pre-meal”) blood glucose concentration subtracted”).
Regarding Claim 10, DeVries discloses the sugar-content estimating method according to claim 9. 
However, DeVries does not explicitly disclose determining the presence or absence of alcohol drinking by the organism, wherein the sugar content is estimated according to a result of the determination.
In an analogous field of endeavor, Takeuchi teaches in Fig. 2 of collecting blood glucose information in order to predict a change in blood glucose levels due to ingestion from a user and using an activity meter and a pulse meter (elements 114 and 116) to determine a change in blood glucose. The activity meter and the pulse meter are used to determine a blood sugar level change due to the activity and pulse meter (para. [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the estimating method disclosed by DeVries to include an activity meter and a pulse meter to 
Regarding Claim 11, DeVries discloses the sugar-content estimating method according to claim 9. 
DeVries suggests but does not explicitly disclose using additional physiological and/or environmental sensors, such as an activity monitor and a pulse meter, to determine the presence or absence of alcohol drinking in Fig. 6 and para. [0113]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by DeVries to use a pulse meter and activity monitor to determine the presence of alcohol by determine a change in pulse and activity to arrive at the claimed invention. 
In addition, in an analogous field of endeavor, Takeuchi teaches in Fig. 2 of a method of predicting a blood glucose level due to ingestion of food. Takeuchi teaches in Fig. 2 and elements 114 and 116 of using an activity meter and a pulse meter that can be connected wire or wireless that can measure the amount of activity and pulse rate (para. [0037-0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by DeVries to include an activity meter and a pulse meter to measure changes in activity and pulse to determine if a user was drinking alcohol. A wireless activity meter and pulse meter are portable and can be easily used to determine when a user is in motion or detects a change in pulse (para. [0037-0038]). 
Regarding Claim 12, DeVries discloses an organism analyzing apparatus (Abstract, “monitoring device”) comprising: 35
an activity meter (Fig. 6, element 60 and para. [0113], “motion sensors”) configured to measure an activity amount of an organism (para. [0113], “portable monitoring device can in combination monitor caloric expenditure … for example a motion sensor”); 
a pulse meter (Fig. 6, element 60 and para. [0113], “heart rate sensor”) configured to measure a pulse rate of the organism (para. [0113], “the portable monitoring device can track, in combination of nutrition related metrics, other health related metrics … for example a heart rate sensor (PPG or ECG)”); 
and a control device (Fig. 6, element 56, “processing circuitry”) configured to calculate, based on a plurality of blood glucose levels acquired from a blood-glucose measuring instrument, an amount of change in the blood glucose level due to ingestion by the organism, and calculate ingested sugar content due to the ingestion (Fig. 14 and para. [0068], “incremental area under the curve (IAUC) can be calculated as the area under the curve of the blood glucose concentration with respect to time, with the baseline (“pre-meal”) blood glucose concentration subtracted, for the about 2 hour period of time following the start of a meal” and paras. [0055 and 0072], “processing circuitry can be configured to calculate other nutrition-related metrics for example … a further breakdown for carbohydrates (for example … sugars … glucose-like sugars)”).
	However, DeVries does not explicitly disclose wherein the control device is configured to determine based on the activity amount and the pulse rate, presence or absence of alcohol drinking. 

Regarding Claim 13, modified DeVries discloses the organism analyzing apparatus according to claim 12, further comprising a storage device (Fig. 6, element 56, “processing circuitry”) configured to store reference information representing a relation between the amount of change in the blood glucose level and the ingested sugar content (para. [0069], “the IAUC can be calculated with respect to the blood glucose concentration with respect to time … alternatively the IAUC can be predetermined, or can be selected values…”), wherein the control device calculates the ingested sugar content due to the ingestion using the presence or absence of alcohol drinking, the amount of change in the blood glucose level, and the reference information (Fig. 16, element 216, “receive meal starting time and blood glucose sensor data for a meal”, para. [0064], “block 222 of Fig. 16 uses the processing circuitry to calculate the mass of carbohydrates [sugars] intake”, and paras. [0055 and 0072], “processing circuitry can 
Regarding Claim 17, DeVries discloses the organism analyzing apparatus according to claim 14, further comprising a pulse meter (Fig. 6, element 60, “physiological and/or environmental sensors”) configured to measure a pulse rate of the organism (para. [0113], “the portable monitoring device can track in combination other health related metrics … for example, a heart rate sensor”). 
However, DeVries does not explicitly disclose wherein the control device determines, based on the activity amount and the pulse rate, presence or absence of alcohol drinking and calculates the ingested sugar content due to the ingestion using the presence or absence of alcohol drinking and the amount of change in the blood glucose level. 
In an analogous field of endeavor, Takeuchi teaches in Fig. 2 of an apparatus for predicting a blood glucose level due to ingestion of food. Takeuchi teaches in Fig. 2, elements 114 and 116 and para. [0041] of an activity meter and a pulse meter that are used to acquire and calculate information from a user, like a change in activity and pulse. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device disclosed by DeVries with the method of monitoring heart rate and pulse rate to acquire and calculate a change in activity levels and pulse rate. Combining the prior art elements of measuring body characteristics would yield the predictable results of determining a change in a user’s heart rate and pulse rate to determine calorie consumption (para. [0069]). 
Regarding Claim 18, DeVries discloses the organism analyzing apparatus according to claim 15, further comprising a pulse meter (Fig. 6, element 60, “physiological and/or environmental sensors”) configured to measure a pulse rate of the organism (para. [0113], “the portable monitoring device can track in combination other health related metrics … for example, a heart rate sensor”).
However, DeVries does not explicitly disclose wherein the control device determines, based on the activity amount and the pulse rate, presence of absence of alcohol drinking and calculates the ingested sugar content due to the ingestion using the presence or absence of alcohol drinking, the amount of change in the blood glucose level, and the reference information.
In an analogous field of endeavor, Takeuchi teaches in Fig. 2 of an apparatus for predicting a blood glucose level due to ingestion of food and a memory to store reference information. Takeuchi teaches in Fig. 2, elements 114 and 116 and para. [0041] of an activity meter and a pulse meter that are used to acquire and calculate information from a user, like a change in activity and pulse. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device disclosed by DeVries with the method of monitoring heart rate and pulse rate to acquire and calculate a change in activity levels and pulse rate. Combining the prior art elements of measuring body characteristics would yield the predictable results of determining a change in a user’s heart rate and pulse rate to determine calorie consumption (para. [0069]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PATRICK FERNANDES/Primary Examiner, Art Unit 3791